Citation Nr: 1004230	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for Peyronie's disease as 
secondary to service-connected urethral stricture repair with 
incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In June 2009, the Veteran testified at a 
Travel Board hearing before the undersigned at the RO.  


FINDING OF FACT

The Veteran's Peyronie's disease is not etiologically related 
to service-connected urethral stricture repair with 
incontinence.


CONCLUSION OF LAW

Peyronie's disease is not proximately due to, the result of, 
or aggravated by the service-connected urethral stricture 
repair with incontinence disability.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in March 2006 which fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in November 2006.  38 C.F.R. § 3.159(c)(4).  This 
examination is adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the 
Veteran, and provided rationale.  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report any genitourinary 
changes he observed, the February 2006 medical opinion 
addressed below is more probative since the issue at hand 
does not involve a simple medical assessment, but rather 
requires a complex medical assessment with regard to 
etiology.  See Jandreau; see also Woehlaert.  


Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006), in February 2006.  As such, the Board finds that the 
prior version of the regulation is more advantageous to the 
Veteran and should be applied.  When a regulation changes and 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In this case, the record establishes that Peyronie's disease 
was initially diagnosed in late 2005-early 2006.  The Veteran 
is service-connected for urethral stricture repair with 
incontinence.  He has been assigned a 60 percent rating for 
that service-connected disability.  At his personal hearing, 
he related that he was told that the way his penis curved was 
the only logical way that it could have gone.  Although the 
Veteran has been invited to submit additional supporting 
evidence for his assertions, he has not done so.  

VA medical records reflect the continued diagnosis of 
Peyronie's disease.  In a July 2006 notation, a VA examiner 
noted that the Veteran had a long history of urethral 
stricture, status post two repairs, which had left him 
traumatized as well as an "occurrence of" Peyronie's 
disease.  This medical notation suggest that Peyronie's 
disease is etiologically related to his urethral stricture.  
However, it is unclear if the examiner was basing the 
notation on a review of the record or just the Veteran's 
statements.  The failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of 
the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  The Court has further recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

As such, further evaluation was necessary to determine if 
there is an etiological connection between the Peyronie's 
disease and the his urethral stricture.  Therefore, the 
Veteran was afforded a VA examination in November 2006.  The 
claims file was reviewed and the Veteran was examined.  The 
examiner confirmed the diagnosis of Peyronie's disease.  The 
examiner opined that the Veteran's Peyronie's disease is not 
etiologically related to his urethral stricture.  It was 
noted that the Veteran recently had the onset of an upward 
penile curvature.  The examiner noted that although it was 
possible to develop abnormal penile curvature secondary to 
urethral procedures, the resultant scar tissue will result in 
insidious downward abnormal penile curvature.  The urethra is 
localized over the central aspect of the penile shaft.  
However, the Veteran has an indurated plaque over the dorsal 
aspect of the penile shaft.  Thus, the etiology of this 
dorsal plaque was more likely microtrauma.  

The Board attaches the most significant probative value to 
the VA opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  The VA examiner reviewed the 
background of the urethral stricture, examined the Veteran, 
and rendered an opinion in conjunction with a review of the 
claims file.  As such, this opinion is afforded more 
probative weight that the July 2006 notation in the VA 
outpatient records, discussed above.  

Thus, in sum, the most probative evidence of record 
establishes that there is no etiological connection between 
diagnosed Peyronie's disease and service-connected urethral 
stricture repair with incontinence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for Peyronie's disease as 
secondary to service-connected urethral stricture repair with 
incontinence, is denied.   



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


